       Case 1:20-cv-10617-WGY Document 102-1 Filed 04/20/20 Page 1 of 5



Smith, Cordel
Mr. Smith is a native and citizen of Jamaica. He was released upon the posting of a $1,500 bond
on April 2, 2020.
Valentim, Lucas
Mr. Valentim is a citizen and national of Brazil who entered the U.S. at Miami, FL on August 6,
2015, as a non-immigrant visitor for pleasure. Mr. Valentim stayed in the U.S. beyond the
authorized date of February 5, 2016, and is currently detained under 8 U.S.C. § 1226(a).
On July 2, 2019, Mr. Valentim received a continuance without finding for operating a motor
vehicle under the influence of liquor in the Dedham District Court. The police report for that
offense indicates a police officer apprehended Mr. Valentim on I-93 after observing him swerve
between three lanes of traffic. He failed three sobriety tests and a search of his vehicle revealed
on open container of beer and several nips of whiskey. Mr. Valentim has also been arrested for
leaving the scene with property damage, negligent operation of a motor vehicle, and unlicensed
operation.
ICE arrested Mr. Valentim on March 15, 2020, and served him with a Form I-862, Notice to
Appear. Mr. Valentim did not report any medical conditions at the time of arrest. A bond
hearing was held on April 15, 2020, where an immigration judge found that ICE had met its
burden to show by clear and convincing evidence that Mr. Valentim is a danger to the
community. Mr. Valentim reserved appeal of that decision.
ICE requests that Mr. Valentim remain in its custody as he is a danger to the public, as evidenced
by his conviction for operating under the influence of liquor.
Bonilla Garcia, Darwin Mauricio
Mr. Bonilla Garcia is a citizen and national of Honduras who entered the U.S. at an unknown
place and time without inspection. He is currently subject to mandatory detention under 8 U.S.C.
§ 1226(c), based on his trafficking in heroin conviction.
On September 24, 2007, Mr. Bonilla Garcia was arrested by U.S. Border Patrol and issued a
Form I-862, Notice to Appear. His initial removal proceedings were dismissed by an
immigration judge on February 17, 2012, based upon approved U-visa. However, on June 24,
2016, United States Immigration and Citizenship Services (USCIS) denied his application to
register as a permanent residence and on March 7, 2017, USCIS dismissed his appeal. On
October 6, 2017, ICE re-arrested Mr. Bonilla Garcia and served him with a new Form I-862,
Notice to Appear. Aside from mental health issues, he did not report any medical conditions at
the time of is arrest.
On October 8, 2018, Mr. Bonilla Garcia was convicted for heroin possession and drug
trafficking. In addition to these convictions, he also has arrests from 2016 and 2017 for drug
possession and possession with intent to distribute class A and class B substances. He also has
arrests that are pending for battery, public order crimes, and aggravated assault with a weapon.
His charges for resisting officer, property damage, and trespassing were ultimately dismissed.
       Case 1:20-cv-10617-WGY Document 102-1 Filed 04/20/20 Page 2 of 5



On July 18, 2018, an immigration judge denied Mr. Bonilla Garcia’s applications for relief from
removal and ordered him removed to Honduras. Mr. Bonilla Garcia filed an appeal of that
decision to the Board of Immigration Appeals (BIA). His case was remanded by the BIA on
August 22, 2019 and his next immigration court date is April 21, 2020.
ICE recommends his continued detention as he is a threat to public safety based upon his
convictions and repeated arrests involving the trafficking, distribution, and possession of heroin
Da Graca, Aires Daniel Benros
Mr. Da Graca is a citizen and national of Cape Verde who entered the U.S. as a lawful
permanent resident at Boston Logan International Airport on July 20, 1989. He is currently
subject to mandatory detention under 8 U.S.C. § 1226(c), based on his carjacking conviction.
He was initially issued a Form I-862, Notice to Appear on October 7, 2009, but that case was
terminated on February 2, 2010, by an immigration judge after the underlying convictions were
vacated.
On September 16, 2019, ICE arrested Mr. Da Graca and issued a new Notice to Appear. Mr. Da
Graca has a pending case for cocaine possession. He has previously been convicted of drug
possession, domestic violence offenses, trespassing, and carjacking.
On December 12, 2019, an immigration judge ordered Mr. Da Graca removed from the U.S. On
January 10, 2020, he filed an appeal of the immigration judge’s decision to the Board of
Immigration Appeals. Such appeal remains pending.
ICE avers that Mr. Da Graca remain in its custody as he is subject to 8 U.S.C. § 1226(c) and is a
danger to public safety, based on his criminal record.
Hernandez-Andino, Oscar R
Mr. Hernandez-Andino is a citizen and national of Honduras who last entered the U.S. at an
unknown place in 2004. He is currently subject to mandatory detention under 8 U.S.C. § 1226(c)
based on his owning a chop shop convictions.
On February 6, 2020, ERO Boston arrested Mr. Hernandez-Andino following a hearing in the
Nantucket District Court for operating under the influence of liquor, where he pleaded guilty and
was sentenced to 30 days imprisonment. In December of 2019, he was also charged with identity
fraud, however these charges were ultimately dismissed. The police report for this offense
reflects that Mr. Hernandez-Andino had been using the identity of a United States citizen from
Puerto Rico for several years and was in possession of California ID card, a Bank of America
bank card, and a U.S. social security card all in the United States citizen’s name. When he was
initially arrested, he denied having any previous contact with law enforcement. However, a
review of databases generated from Mr. Hernandez-Andino’s fingerprints reflect that he has
extensive history of arrests and convictions in California beginning in 2008 for grand theft auto,
receipt of stolen property, possession of burglarious tools, owning a chop shop, theft, taking a
vehicle without owner’s consent, burglary, domestic violence, driving under the influence of
       Case 1:20-cv-10617-WGY Document 102-1 Filed 04/20/20 Page 3 of 5



alcohol, and possession of a weapon. Aside from chronic pain, he did not report any medical
issues at the time he came into ICE custody.
His next immigration court hearing is May 1, 2020.
Mr. Hernandez-Andino should remain in ICE custody as a he is a threat to public safety based on
his extensive criminal record, and a flight risk given his use of prior alias in an attempt to evade
law enforcement.
Leach, Damion Dacosta
Mr. Leach is a citizen and national of Jamaica who last entered the U.S. on March 15, 2007, as a
crewmember at Port Everglades, FL. He is currently detained under 8 U.S.C. § 1226(a).
On February 17, 2017, Mr. Leach was listed as the beneficiary of a Form I-130, Petition for
Alien Relative, filed with United States Citizenship and Immigration Services (USCIS) as the
spouse of a U.S. citizen. This petition was denied by USCIS on June 11, 2018, for potential
marriage fraud. Mr. Leach’s sponsor appealed the decision to the Board of Immigration Appeals
who later dismissed the appeal. USCIS issued a Form I-862, Notice to Appear, on February 7,
2020.
Mr. Leach has current open charges in Connecticut for identity theft, credit card fraud, larceny,
and ATM fraud. The police report for that incident reflects that he had stolen the identity of an
18-year-old girl in Arkansas, who was receiving SSI benefits on account of her disabilities, and
was using her identity to collect her SSI benefit checks.
ICE arrested Mr. Leach on March 10, 2020. He did not claim any medical issues at the time of
his arrest. On April 14, 2020, an immigration judge denied his request for bond finding that ICE
had met its burden to show that Mr. Leach is a flight risk and that no condition or combination of
conditions could ensure his future appearances at the immigration court. Mr. Leach waived
appeal of that decision. His next immigration court appearance is April 28, 2020.
ICE recommends maintaining custody of Mr. Leach as an immigration judge has already found
him to be a flight risk; USCIS has determined that his marriage to a U.S. citizen was only to
obtain an immigration benefit; and he has multiple fraud related crimes pending against him.
Lopez Rodriguez, Geremias
Mr. Lopez-Rodriguez is a native and citizen of Guatemala. He was released on April 3, 2020,
upon the posting of a $4,000 bond.
Williams, Keith Garfield
Mr. Williams is a citizen and national of Jamaica who entered the United States as a lawful
permanent resident on May 11, 1985, at New York, NY. He is currently detained under 8 U.S.C.
§ 1226(a).
On May 19, 1993, Mr. Williams was convicted of 2 counts of sexual assault in the first degree
and 2 counts of risk of injury to a child. The police report for that offense reflects that he
       Case 1:20-cv-10617-WGY Document 102-1 Filed 04/20/20 Page 4 of 5



sexually assaulted a 12-year old child. He was sentenced to six years of imprisonment,
suspended after one year. He remains on Connecticut`s sex offender registry. Since that time, he
has been cited for driving without a license and charged with failure to appear.
Mr. Williams came into ICE custody on February 25, 2020, and was issued an I-862 Notice to
Appear. On April 1, 2020, an immigration judge denied Williams’ request for bond, finding that
ICE had met its burden to show by clear and convincing evidence that he is a danger to the
community. He reserved appeal of that decision. His next appearance in immigration court is on
May 4, 2020.
ICE believes that Mr. Willliams should remain in its custody, as he is a risk to public safety as
demonstrated by his convictions for sexual assault and risk of injury to a child.
Ixcoy-Hernandez, Santos
Mr. Ixcoy-Hernandez is a citizen and national of Guatemala who entered the United States
without inspection at an unknown time and place. He is currently subject to mandatory detention
under 8 U.S.C. § 1226(c), on account of his conviction for unlawful restraint in the first degree.
Mr. Ixcoy-Hernandez was first apprehended by U.S. Border Patrol in April of 2006. He was
granted a voluntary return to Mexico after making a false claim to Mexican citizenship.
Mr. Ixcoy-Hernandez was later encountered by ICE in July of 2012, after an arrest for illegal
fishing without a permit and criminal trespass. Mr. Ixcoy-Hernandez was taken into ICE
custody, issued an I-862 Notice to Appear, and released on an Order of Recognizance. In April
of 2013, Mr. Ixcoy-Hernandez was granted prosecutorial discretion and his case was
administratively closed by an immigration judge.
On August 28, 2018, Mr. Ixcoy-Hernandez was arrested for sexual assault, unlawful restraint,
risk of injury, and breach of peace. Mr. Ixcoy-Hernandez pled guilty to unlawful restraint and
received a 5-year sentence, suspended after 1 year. The police report for that offense reflects that
Mr. Ixcoy-Hernandez was in the process of forcibly raping a woman in his home when three
young children walked in on him. He did not stop the rape after the children came into the room
and the children eventually called 911 for help.
On December 20, 2019, ICE arrested Mr. Ixcoy-Hernandez after the state of Connecticut did not
honor a previously lodged detainer. He did not report any medical issues at the time of his arrest.
On April 16, 2020, an immigration judge denied Mr. Ixcoy-Hernandez’s request for bond,
finding that he was subject to mandatory detention. Mr. Ixcoy-Hernandez reserved appeal of that
decision. His next hearing in immigration court is on April 30, 2020.
ICE recommends that Mr. Ixcoy-Hernandez remain in its custody pending the outcome of his
removal proceedings. Mr. Ixcoy-Hernandez is a risk to public safety as demonstrated by his
conviction for unlawful restraint.
Laul, Garang
       Case 1:20-cv-10617-WGY Document 102-1 Filed 04/20/20 Page 5 of 5



Mr. Laul is a citizen and national of South Sudan who entered the United States as a Refugee on
July 3, 2001, at New York, NY. Mr. Laul is currently detained pursuant to 8 U.S.C. § 1226(c) on
account of his robbery conviction.
Mr. Laul was first encountered by ICE in August of 2010, while serving a 3-6 years sentence for
robbery at New Hampshire State Prison. On August 19, 2010, Mr. Laul was issued an I-862
Notice to Appear. On October 5, 2010, an immigration judge ordered Mr. Laul removed from the
United States. On December 13, 2010, Mr. Laul was released on an Order of Supervision
because ICE was unable to obtain a travel document for him. On November 7, 2017, ICE
revoked Mr. Laul’s Order of Supervision, due to him being scheduled for an interview with the
Embassy of South Sudan. No travel document was issued at that time and on May 15, 2018, ICE
released Mr. Laul again on an Order of Supervision with GPS monitoring. On March 28, 2019,
an immigration judge granted Mr. Laul’s Motion to Reopen his case. On November 5, 2019,
ICE re-arrested Mr. Laul’s for violating the terms of his supervised released. Aside from mental
health issues, he did not report any medical concerns at the time of his arrest.
Along with Mr. Laul’s 2010 conviction robbery, he has convictions beginning in 2005 for
disorderly conduct, resisting officer, obstructing police, and making a false report. Between the
years of 2011-2016, Mr. Laul also has multiple convictions for larceny and forgery. In 2017, he
was also arrested for possession of a controlled substance, but such charges were subsequently
dismissed.
ICE recommends that Mr. Laul remain in its custody pending the outcome of his removal
proceedings as he poses a significant threat to the public based on his extensive and violent
criminal history, and because he has previously violated an Order of Supervision.
